

EXHIBIT 10.3


DEED OF TRUST AND SECURITY AGREEMENT




THIS DEED OF TRUST AND SECURITY AGREEMENT (“Deed of Trust”) is made as of the
6th day of June, 2008, between HUNTER BATES MINING CORPORATION, a Minnesota
corporation (“Grantor”), having an office at 900 IDS Center, 80 South 8th
Street, Minneapolis MN 55402-8773, and the Gilpin County Public Trustee
(“Trustee”), whose address is 203 Eureka Street, P.O. Box 368, Central City, CO,
80427.


W I T N E S S E T H:


WHEREAS, this Deed of Trust is made by Grantor to secure and enforce the payment
of the following note, obligations, indebtedness and liabilities: (a) a certain
Promissory Note of even date herewith in the principal amount of Six Million
Seven Hundred Fifty Thousand and 00/100 Canadian Dollars (CND $6,750,000.00)
made by Grantor and payable to the order of George E. Otten, a Colorado resident
whose address is 11438 Weld County Rd, Fort Lupton, CO, 80621 (or his nominee or
assignee), with interest and payments, all as provided therein, being due and
payable in full on December 31, 2015 (or earlier as provided for therein), and
all modifications, renewals or extensions thereof (the “Note”) (said payee and
all subsequent holders of the Note or any part thereof or any interest therein
or in any of the Secured Indebtedness, as hereinafter defined, are hereinafter
collectively called the “Beneficiary”); and (b) all obligations of this Deed of
Trust or any other instruments (“Loan Documents”) executed by Grantor in favor
of Beneficiary now or hereafter evidencing or securing the above-described
indebtedness or any part thereof (collectively the “Secured Indebtedness”). The
terms and provisions of the Note are incorporated herein by this reference.


In order to secure payment of the Secured Indebtedness, Grantor does hereby
grant, bargain, sell and convey unto the Trustee, in trust forever, that certain
property situate in the Gilpin County, Colorado, more particularly described on
Exhibit A attached hereto and incorporated herein by this reference, which is
commonly known as the Hunter Gold Mine (sometimes collectively hereinafter
referred to as the “Property” or the “Mortgaged Property”); and

 
 

--------------------------------------------------------------------------------

 



TOGETHER with all and singular the tenements, hereditaments, easements, rights
of way and appurtenances thereunto belonging or in any wise appertaining,
whether now owned or hereafter acquired by Grantor, and any and all rights of
ingress and egress to and from adjoining property (whether such rights now exist
or subsequently arise), together with the reversion or reversions, remainder or
remainders, and rents, issues and profits thereof, and also the entire estate,
right, title, interest, claim and demand whatsoever of Grantor of, in and to the
same and of, in and to every part and parcel thereof; and


TOGETHER with all buildings, structures, parking structures and improvements now
or hereafter located on the Mortgaged Property, including any and all easements
and rights of way used in connection therewith; and


TOGETHER with all right, title and interest of Grantor, if any, in all trees,
shrubs, flowers and other landscaping features and all oil, gas, minerals,
water, water rights, drains and drainage rights appurtenant to, located on,
under or above or used in connection with the Mortgaged Property and the
improvements situate thereon, or any part thereof, whether now existing or
hereafter created or acquired; and


TOGETHER with all leases, rents, issues, royalties, bonus, income and profits,
of each and every kind, now or hereafter relating to or arising from the
Mortgaged Property and the improvements situate thereon; and


All of the foregoing property, interests and rights are sometimes hereinafter
collectively referred to as the "Mortgaged Property, Improvements and Rights, or
the “Property”;


AND, Grantor, for itself and its successors and assigns, represents, warrants
and covenants that, and has good right and authority to grant, bargain, sell,
convey, transfer, assign and mortgage the Property; that the execution and
delivery of this Deed of Trust, the Note and all other instruments securing the
payment of the Note do not contravene any law, order, decree, rule or regulation
to which Grantor is subject; that the Note, this Deed of Trust and all other
instruments securing the payment of the Note constitute the legal, valid and
binding obligations of Grantor and that Grantor will warrant and forever defend
the title to the Property against the claims of all persons whomsoever claiming
or to claim the same or any part thereof, subject to all matters of record.


AND, that for so long as the Secured Indebtedness or any part thereof remains
unpaid, Grantor covenants and agrees for itself and its successors and assigns
as follows:


1. Covenants.


1.1 General Covenants.


1.1.1 Payment. Grantor will make prompt payment, as the same become due, of all
installments of principal and interest on the Note and of all the other Secured
Indebtedness.


1.1.2 Maintenance of Mortgaged Property. Grantor will cause the Mortgaged
Property to be used, occupied and operated in accordance with all applicable
laws and rules, regulations and orders promulgated by all duly constituted
authorities. Grantor will allow the Beneficiary and/or its authorized
representatives to enter the Property at any reasonable time upon advance
written notice to inspect the Property and Grantor's books and records
pertaining thereto, and Grantor will reasonably assist the Beneficiary and said
representatives in whatever way necessary to make such inspection.

 
 

--------------------------------------------------------------------------------

 



1.1.3 Taxes. Grantor shall pay or cause to be paid prior to delinquency, except
to the extent provision is actually made therefor as set forth hereinafter, all
taxes and assessments theretofore or hereafter levied or assessed against the
Property, or any part thereof, or any other tax asserted as a substitute
therefor and upon request, will furnish the Beneficiary with receipts showing
payment of such taxes and assessments on or before the applicable due date
therefor; except that Grantor may in good faith, by appropriate proceedings,
contest and diligently pursue such contest, the validity, applicability or
amount of any asserted tax or assessment; provided, however, that in any event
each such contest shall be concluded and the taxes, assessments, interests,
costs and penalties shall be paid prior to the date any writ or order is issued
under which the Property may be sold.


1.1.4 Condemnation. Immediately upon obtaining knowledge of the institution of
any proceedings for the condemnation of the Property or any portion thereof, or
any other proceedings arising out of injury or damage to the Property, or any
portion thereof, Grantor will notify the Beneficiary of the pendency of such
proceedings and the time and place of all settings, hearings, trials or other
proceedings relating thereto. The Beneficiary may participate in any such
proceedings, and Grantor shall from time to time deliver to the Beneficiary all
instruments required by it to permit such participation. Grantor shall, at its
expense, diligently prosecute any such proceedings. All proceeds of condemnation
awards or proceeds of sale in lieu of condemnation with respect to the Property
and all judgments, decrees and awards for injury or damage to the Property shall
be paid to the Grantor and shall be applied to the repair, restoration or
replacement of the property condemned. In the event the proceeds of the
condemnation award (after deduction for reimbursements to the Beneficiary and
Trustee) are deemed inadequate, in the sole discretion of a licensed engineer or
architect hired by Grantor, to repair or restore any injury or damage arising
from such condemnation, Grantor shall pay said amount necessary for such repair,
restoration or replacement. Determination by Grantor's licensed engineer or
architect, acting reasonably, of the amount required to be contributed by the
Grantor shall be deemed conclusive. If (i) there exists an event of default
under the Note, this Deed of Trust, or the Loan Documents, the condemnation
proceeds shall be applied by the Beneficiary to cure such default and the
remainder shall be paid to Grantor for the restoration or repair of the
Property, or (ii) Grantor and the Beneficiary mutually agree, in which case the
condemnation proceeds shall be applied in payment of the Secured Indebtedness,
either in whole or in part (without a premium or penalty), in the inverse order
of maturity, with the remainder, if any, to be paid to Grantor. The Beneficiary
shall send to Grantor a notice of the balance of the Secured Indebtedness
remaining, if any, after the application of said funds. Grantor shall not be
obligated to repair or rebuild the damaged portion of the Property.


1.1.5 Books and Records. Grantor will keep accurate books and records in
accordance with generally accepted accounting principles in which full, true and
correct entries shall be promptly made as to all operations on the Property,
and, as often as reasonably requested by the Beneficiary, but nor more often
than once in each calendar quarter, Grantor will make reports of operations in
such form as the Beneficiary prescribes, setting out full data as to the
exploration activities and expenditures, mine development activities and
expenditures, mining activities and expenditures and all revenues from the
Property.

 
 

--------------------------------------------------------------------------------

 



2. Remedies and Events of Default.


2.1 Events of Default. The term "default" or "event of default" as used in this
Deed of Trust shall mean the occurrence of any of the following events:


(a) The failure of Grantor to make any installment of principal or interest due
under the Note within forty-five (45) days from the date such payment is due;


(b) The failure of Grantor to make any payment except for a payment described in
paragraph (a) hereof, within forty-five (45) days of the Trustee’s and/or the
Beneficiary's notice of such failure; or


(c) The failure of Grantor to timely and properly observe, keep or perform any
material nonmonetary covenant, agreement, warranty or condition herein or of any
Loan Documents required to be observed, kept or performed, except that Grantor
shall have one hundred and twenty (120) days from notice of such failure to cure
such default and if such default cannot be cured within one hundred and twenty
(120) days, Grantor shall have a reasonable period of time within which to cure
such default, provided Grantor promptly commences curative action and prosecutes
such curative action diligently to completion and provided such default or
failure can be and is cured within six months from the date of such notice.


2.2 Acceleration. Upon the occurrence of a default, which is not cured during
the applicable cure period, if any, the Beneficiary shall have the option of
declaring all the Secured Indebtedness in its entirety to be immediately due and
payable without notice to Grantor, and the liens and security interests
evidenced hereby shall be subject to foreclosure in any manner provided for
herein and as provided by law.


2.3 Management and Possession. Upon the occurrence of a default which is not
cured during the applicable cure period, if any, the Beneficiary is authorized,
whether prior or subsequent to the institution of any foreclosure proceedings,
to enter upon the Property, or any part thereof, and to take possession of the
Property and to exercise, without interference from Grantor, any and all rights
to construct, manage, possess, operate, protect or preserve the Property and all
equipment, data, documents, records, samples, minerals, ore and other materials
relating to and/or derived from the Property (the “Associated Materials”), and
to deduct from the proceeds (if any) resulting from the exercise of such rights
all reasonable costs, expenses and liabilities of every character incurred by
the Beneficiary in exercising such rights and in managing, operating,
maintaining, protecting or preserving the Property and the Associated Materials
and to apply the remainder of such proceeds on the indebtedness secured hereby
in such manner as the Beneficiary may elect. If necessary to obtain the
possession provided for above, the Beneficiary may invoke any and all legal
remedies to dispossess Grantor.

 
 

--------------------------------------------------------------------------------

 



2.4 Foreclosure as Deed of Trust. Upon the occurrence of a default hereunder,
which is not cured during the applicable cure period, if any, the Beneficiary
may declare a violation of any of the covenants hereof and elect to advertise
the Mortgaged Property, the Associated Materials, and all improvements and other
rights relating to the foregoing, for sale and demand such sale. Then, upon
filing notice of such election and demand for sale with the Trustee, the Trustee
shall proceed to foreclose upon the Property and, if directed to do so by the
Beneficiary, upon the Associated Materials, all as provided by applicable law.
The Trustee shall provide public notice of such foreclosure sale as provided by
applicable law. The Trustee shall sell and dispose of the Property, the
Associated Materials, and all improvements and rights relating to the foregoing
(en masse or in separate parcels, as the Trustee may think best) and all the
right, title and interest of Grantor, and its successors and assigns therein, at
public auction all in accordance with the provisions of Colorado Statutes. Such
sale(s) shall be a perpetual bar, both in law and equity, against Grantor and
its successors and assigns, and all other persons claiming the Mortgaged
Property, the Associated Materials, and all improvements and rights relating to
the foregoing, or any part thereof by, through, from or under Grantor. The
Beneficiary may purchase the Mortgaged Property, the Associated Materials, and
all improvements and rights relating the foregoing, or any part thereof, and may
bid in any part or all of the indebtedness secured hereby, and the purchaser(s)
at any such sale shall not be obligated to see to the application of the
purchase money.


Any reasonable costs incurred by Beneficiary or its attorney as a part of the
cost of foreclosure in conjunction with Grantor's default hereunder shall be
deemed allowable by the Trustee in a foreclosure action. Such allowable costs
shall include, but not be limited to, appraisal fees, attorney fees and all
costs incurred by Beneficiary or its attorney in conjunction with securing,
preserving and maintaining the Property, the Associated Materials and any
improvements and rights relating to the foregoing, such as, by way of example
and not by way of limitation, costs incurred in conjunction with the appointment
and/or institution of a receivership (whether or not a receiver be appointed).


2.5 Foreclosure as Mortgage. This instrument shall be effective as a mortgage
and a security agreement as well as a deed of trust and, upon the occurrence of
a default, may be foreclosed, at the election of the Beneficiary, as to any of
the Property or the Associated Materials in any manner permitted by the laws of
the State of Colorado.

 
 

--------------------------------------------------------------------------------

 



2.6 Application of Proceeds. The proceeds of any sale in foreclosure of the
liens evidenced hereby shall be applied:


FIRST, to the payment of all costs and expenses incident to such foreclosure
sale, including, but not limited to, all reasonable attorneys' fees and court
costs and charges of every character, and the statutory fee to the Trustee;


SECOND, to the payment in full of the Secured Indebtedness (including,
specifically, without limitation, the principal, interest, late charges and
attorneys' fees due and unpaid on the Note and the amounts due and unpaid and
owed to the Beneficiary under this Deed of Trust) in such order as the
Beneficiary may elect; and


THIRD, the remainder, if any, shall be paid in accordance with applicable
statutory provisions or court order.


2.7 Receiver. In addition to all other remedies herein provided for, Grantor
agrees that upon the occurrence of a default, the Beneficiary shall, as a matter
of right, be entitled to an ex parte appointment of a receiver or receivers for
all or any part of the Property and the Associated Materials without regard to
the value of the Property or the Associated Materials or to the solvency of any
person or persons liable for the payment of the indebtedness secured hereby, and
Grantor does hereby consent to the appointment of such receiver or receivers,
waives any and all defenses to such appointment and agrees not to oppose any
application therefor by the Beneficiary, but nothing herein is to be construed
to deprive Beneficiary of any other right, remedy or privilege it may now have
under the law to have a receiver appointed; provided, however, that the
appointment of such receiver, trustee or other appointee by virtue of any court
order, statute or regulation shall not impair or in any manner prejudice the
rights of the Beneficiary to receive payment of the rents and income. The
receiver or his/her/its agents shall be entitled to enter upon and take
possession of any and all of the Property and the Associated Materials. The
receiver, personally or through its agents or attorneys, may exclude Grantor and
its agents, servants and employees wholly from the Property and the Associated
Materials and have, hold, use, operate, manage and control the same and each and
every part thereof, and keep insured, the Property and the Associated Materials.
Such receivership shall, at the option of the Beneficiary, continue until full
payment of all sums, hereby secured, then due and payable or until title to the
Property and the Associated Materials shall have passed by foreclosure sale
under this Deed of Trust and the period of redemption, if any, shall have
expired.


2.8 Remedies Cumulative. All remedies herein expressly provided for are
cumulative of any and all other remedies existing at law or in equity and are
cumulative of any and all other remedies provided for in any other instrument
securing the payment of the Secured Indebtedness, or any part thereof, or
otherwise benefiting the Beneficiary, and the Trustee and the Beneficiary shall,
in addition to the remedies herein provided, be entitled to avail themselves of
all such other remedies as may now or hereafter exist at law or in equity for
the collection of the Secured Indebtedness and the enforcement of the covenants
herein and the foreclosure of the liens and security interests evidenced hereby,
and the use of any remedy provided for hereunder or under any such other
instrument or provided for by law shall not prevent the concurrent or subsequent
use of any other appropriate remedy or remedies. The Beneficiary shall be
entitled to enforce the provisions of this Deed of Trust and to exercise its
rights and remedies hereunder notwithstanding that some or all of the
indebtedness hereby secured is now or shall hereafter be otherwise secured,
whether by mortgage, pledge, lien, assignment or otherwise. Neither the
acceptance of this Deed of Trust nor the enforcement thereof shall prejudice or
in any manner affect the right of the Beneficiary to realize upon or enforce any
other security now or hereafter held by the Beneficiary, it being understood
that the Beneficiary shall be entitled to enforce this Deed of Trust and any
other security now or hereafter held by it in such order and manner as it may in
its sole discretion determine.

 
 

--------------------------------------------------------------------------------

 





2.9 Election of Remedies. The Beneficiary may resort to any security given by
this Deed of Trust or to any other security now existing or hereafter given to
secure the payment of the Secured Indebtedness, in whole or in part, and in such
portions and in such order as may seem best to the Beneficiary in its sole
discretion.


2.10 Tenancy of Grantor. In the event there is a foreclosure sale hereunder and
at the time of such sale Grantor or its representatives, successors or assigns
or any other persons claiming any interest in the Property and/or the Associated
Materials by, through or under Grantor are occupying or using the Property
and/or the Associated Materials, or any part thereof, each and all shall, at the
option of the Beneficiary or the purchaser at such sale, as the case may be,
immediately become the tenant of the Beneficiary or said purchaser and said
tenancy shall be terminable at will by the Beneficiary or said purchaser, as the
case may be. In the event any tenant fails to surrender possession of said
Property and Associated Materials upon the exercise of such option, the
purchaser shall be entitled to institute and maintain an action for forcible
entry and detainer.


3. Miscellaneous.


3.1 Release. If the Secured Indebtedness is paid in full, then and in that event
only, all rights under this Deed of Trust shall be released by the Beneficiary
in due form at Grantor's cost. No release of this Deed of Trust or the lien
thereof shall be valid unless executed by the Beneficiary.


3.2 Beneficiary Rights. Without affecting the responsibility of Grantor for the
performance of the covenants and agreements herein contained, and without
affecting the lien of this Deed of Trust upon any of the Property and the
Associated Materials, the Beneficiary may at any time and from time to time
without notice in writing: (a) waive compliance by Grantor with any covenant
herein made by Grantor to the extent and in the manner specified in such
writing; (b) consent to Grantor doing any act which hereunder Grantor is
required to do, to the extent and in the manner specified in such writing; (c)
release any part of the Property and/or the Associated Materials, or any
interest therein, from the lien and security interest of this Deed of Trust; (d)
release any party liable, either directly or indirectly, for the Secured
Indebtedness or for any covenant herein or in any other instrument now or
hereafter securing the payment of the Secured Indebtedness, without impairing or
releasing the liability of any other party; (e) extend the time for payment of
the Note or otherwise grant indulgences or modify the Note, or (f) subordinate
the lien hereof.


3.3 Maximum Interest. Any provision contained herein, in the Note or in any
other instrument evidencing, securing or otherwise relating to any of the
Secured Indebtedness to the contrary notwithstanding, the Beneficiary shall not
be entitled to receive or collect, nor shall Grantor be obligated to pay,
interest on any of the Secured Indebtedness in excess of the maximum rate of
interest permitted by applicable law, and if any provision herein, in the Note
or in such other instrument shall ever be construed or held to permit the
collection or to require the payment of any amount of interest in excess of that
permitted by applicable law, the provisions of the Note shall control and shall
override any contrary or inconsistent provision herein or in such other document
or instrument.

 
 

--------------------------------------------------------------------------------

 



3.4 Notices. Any and all notices, elections, demands, requests, and responses
thereto permitted or required to be given under this Deed of Trust shall be in
writing, signed by or on behalf of the party giving the same, and shall be
deemed to have been properly given and shall be effective upon being personally
delivered, or upon being deposited in the United States mail, postage prepaid,
certified with return receipt requested, or upon being deposited with an
overnight commercial delivery service requiring proof of delivery, to the other
party at the address of such other party set forth above or at such other
address within the continental United States or Canada as such other party may
designate by notice specifically designated as a notice of change of address and
given in accordance herewith; provided, however, that the time period in which a
response to any such notice, election, demand or request must be given shall
commence on the date of receipt thereof; and provided further that no notice of
change of address shall be effective until the date of receipt thereof. Personal
delivery to a party or to any officer, partner, agent or employee of such party
at said address shall constitute receipt. Rejection or other refusal to accept
or inability to deliver because of changed address of which no notice has been
received shall also constitute receipt. Any such notice, election, demand,
request or response to the respective parties shall be addressed to the
addresses provided above. A copy of any notices addressed to the Trustee and/or
the Beneficiary shall be delivered at the same time to Pushor Mitchell LLP, 3rd
Floor, 1665 Ellis Street, Kelowna, BC, Canada, V1Y 2B3, attention E. Blair
Forrest.


3.5 Binding Effect. The terms, provisions, covenants and conditions hereof shall
be binding upon Grantor and the heirs, representatives, successors and assigns
of Grantor, including all heirs and successors in interest of Grantor in and to
all or any part of the Property and/or the Associated Materials, and shall inure
to the benefit of Grantor, the Trustee and the Beneficiary and their respective
successors and assigns, substitutes and assigns and shall constitute covenants
running with the land. All references in this Deed of Trust to Grantor, the
Trustee or the Beneficiary shall be deemed to include all such representatives,
successors, substitutes and assigns.


3.6 Invalidity. A determination that any provision of this Deed of Trust is
unenforceable or invalid shall not affect the enforceability or validity of any
remaining provision, and any determination that the application of any provision
of this Deed of Trust to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to any other persons or circumstances.


3.7 Redemption. In the event the Property or any part thereof shall be sold upon
foreclosure as provided hereunder, the sum for which the same shall have been
sold shall, for purposes of redemption (pursuant to Section 38-38-301, et seq.,
C.R.S., or the corresponding provisions of any future law), bear interest at the
rate of interest provided in the Note from the date of sale until paid.


3.8 Governing Law. This Deed of Trust and the Note secured hereby shall be
governed by and construed according to the laws of the State of Colorado at the
date of execution.


3.9 Grantor’s Liability. The Grantor’s liability is limited pursuant to the
terms of the Note. In the event of a default under the Note, the Grantor shall
be personally liable solely for the Limited Recourse Amount as defined in the
Note, subject to the terms and limitations contained in the Note..








Signature Page Follows

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has executed this instrument as of the date
first set forth above.



  GRANTOR:    HUNTER BATES MINING CORPORATION  
   
   
    By:/s/ Mark D. Dacko        


 


 







 






STATE OF MINNESOTA          )
) ss.
COUNTY OF Hennepin  )


The foregoing instrument was acknowledged before me this 6th day of June, 2008,
by Mark D. Dacko, as CFO of Hunter Bates Mining Corporation, a Minnesota
corporation, on behalf of the corporation.



           
   
   
      /s/ Karen Bjorkman     Notary Public


 
 

